Barclay, J.
( dissenting). — This case has considerable importance. It directly involves (among other-issues of law) the proper interpretation of a large class of indorsements of commercial paper.
I. Yiewing it, first, from the standpoint taken in the foregoing opinions, is the contract of indorsement an express or implied one? It is held therein to be-implied only, and the result is made to turn on that distinction. It. is held that a wife’s indorsement to her husband of a check drawn to her order (and which, admittedly, represented her separate property) is not an “express assent” by her “in writing,” conferring-“full authority” “to sell, incumber or otherwise dispose of the same for his own use and benefit.”
It is stated that a bank indorsement “for value-does import all this, and more;” but that import is said to be “implied,” and, because not “express,” theindorsement is held inoperative to pass title to theindorsee in this instance.
An indorsement in blank has always seemed to mean express contract. To adopt the words of another : “It is a commercial contract, and is not in any proper-sense a contract implied by the law, much less an inchoate or imperfect contract. It is an express contract, and is in writing, some of the terms of which according to the custom of merchants and for the convenience of commerce, are usually omitted, but not the-less on that account perfectly understood. All its terms are certain, fixed and definite, and, when necessary, supplied by that common knowledge, based on universal custom, which has made it both safe and convenient to rest the rights and. obligations of parties to-such instruments upon an abbreviation. So that the-mere name of the indorser, signed upon the back of a, negotiable instrument, conveys and expresses his meaning and intention as fully and completely as if he had written out the customary obligation of his contract in, full. Martin v. Cole (1881), 104 U. S. 30.
*414The language just quoted was applied to a case where the point of decision was whether or not the •contract (created by an indorsement) was a contract “in writing.” It was held that it was in all its parts. That case has since been cited approvingly and followed in Falk v. Moebs (1888), 127 U. S. 597, and De Witt v. Berry (1890), 134 U. S. 306.
The principle underlying Martin v. Cole has been recognized in Missouri in the cases excluding evidence of contemporaneous verbal agreements, varying the •contract of indorsement. Such evidence has been rejepted because that contract has been treated as if written out at large. Rodney v. Wilson (1877), 67 Mo. 123; Beeler v. Frost (1879), 70 Mo. 185; Lewis v. Dunlap (1880), 72 Mo. 174; Gardner v. Mathews (1884), 81 Mo. 627.
In those jurisdictions where such evidence has been admitted, a reason assigned therefor has been that the contract of indorsement was merely an implied one, and, hence, that a different verbal agreement by the parties, in any particular case, might be shown without thereby contradicting a writing. Ross v. Espy (1870), 66 Pa. St. 481, and Johnson v. Martinus (1827), 9 N. J. L. 144, are types of rulings to that effect. The latter has been overruled by Chaddock v. Vanness (1871), 35 N. J. L. 517.
But that idea has not been received favorably in, this state, as the group of our home decisions above cited will show. Those cases indicate that this court then regarded an indorsement as fully expressing the entire agreement it is admitted to “import.” Compare Halford v. Railroad (1851), 16 Adol. & E. (N. S.) 442.
The adjective “express” is defined by Worcester to mean, “given in ' direct terms; “definite;” “explicit;” “plain;” “manifest;” and, as an illustration of these meanings, he cites this quotation: “ By formal, express consent. Hooker
*415Webster gives, among others, these definitions: “ directly stated ; ” “ clear ; plain ; as, express consent.” (The italics are in the originals.) Does the full effect nr “import” of an indorsement in blank fall within the range of these definitions % It seems to me it does. Such, at least, is the significance such indorsement has in the law merchant, though it seems not, at present, in the law of husband and wife.
II. A logical and necessary deduction from the conclusion reached by my brethren is that an ordinary indorsement in blank of commercial paper by a wife to her husband (at least where their relationship is exhibited on the paper, or is known to the taker), does not subject her (with respect to her separate statutory estate) to the liability of an indorser to subsequent indorsees.
The facts here are that the check was paid by the banking company on which it was drawn, in accordance with the supposed indorsement by the payee.
The check was produced, at the trial, from the custody of a third party - to it, and then appeared duly indorsed, as has been stated. The inference from such -a state of facts unexplained, it seems to me, is that the indorsement was for value; hence, the holder was entitled to recover upon. the check, according to its terms. But the consideration of the transfer is open to - inquiry between immediate parties ; and, if resort be had to the extrinsic evidence to that point in this case, it discloses without contradiction that the wife intended the transaction'as a gift of the fund in question to her husband ; and that she, likewise, intended to prevent its reaching the hands of those to whom it will now go under the final rulings herein. That evidence affirmatively shows that the title to the check and fund was intended to pass to the husband absolutely, as, prima facie, it did pass by the indorsement.
The facts in question occurred in August, 1888, after the act of that year (Sess. Acts, 1883, p. L13). *416relating to married women, took effect. The latter added to section 3296 of the revision of 1879, as quoted in the first opinion above, the following' language, viz.: “And any such married woman may, in her own name, and without joining her husband as a party plaintiff, institute and maintain any action, in any of the courts, of this state having jurisdiction, for the recovery of any such personal property, including rights in action, as aforesaid, with the same force and effect as if such married woman was a feme sole. Any judgment for costs in any such proceeding rendered against any such married woman may be satisfied out of any separate property of silch married woman, subject to execution.”
Viewing the section in its entirety,' what is its true meaning with reference to the.point of present difference? “Reduction to possession” is a phrase well known to the law. A husband, under the common law, might have reduced such a piece of commercial paper to his possession, by himself indorsing his wife’s name thereon and negotiating it, as well as by other acts of' his own towards it. The statute was intended to prevent the acquisition, by any act of the husband alone, of title to the wife’s statutory separate property, and to exclude the inference of any transfer of such title to-him, by reason of any act of his (of which specific illustrations are mentioned, namely : “By his use, occupancy, care or protection thereof”), without her “express written assent” thereto; but it seems tome it was never intended to deprive her of the full enjoyment of such personal property by interfering with its transfer by her own act, if taken in good faith and of her own free will.
The opinions of my brethren admit that she might thus dispose of her equitable sole and separate estate of this nature, even to her husband: yet they declare she cannot do the like with such separate property as this statute vests in her. The reason for such a distinction, as well as the distinction itself, is too delicate for *417me to discern, notwithstanding the able efforts to point it out.
The first part of the section should not be lost sight of entirely, in so close a scrutiny of the proviso. The prime object of the former is to invest the wife with the title to such property and with its “ sole control.” The right to dispose of it by honest gift or otherwise, as she may see fit, is one of the most important and valuable incidents of complete title and control. She has the right to sue for it alone, and should be conceded the enjoyment of all the benefits of legal ownership.
All parts of the section should be given full force, if possible. Limitations upon her rights as owner should not be extended by construction, beyond the plain words of the law.
In Georgia, under a statute prohibiting a sale by the wife to her husband, without an approval by order of court, it was held, that a gift by her to him was not within the inhibition. Cain v. Ligon (1883), 71 Ga. 692. That decision well applies the principle just stated.
The transfer of commercial paper to the husband in this case by the wife’s regular indorsement in' blank does »seem to me a reduction to possession by him within the meaning of our statute.
The act which gave the transaction life and legal vigor was her act, not his.
As to such,separate estate, her indorsement of a negotiable instrument should have the same force and be attended with like consequences as if she were single.
The effect of the ruling of my learned associates appears to me to limit both her rights. and liabilities respecting such property to a compass too narrow to embrace the full intent and meaning of the law on the subject.
These are, briefly, some of the reasons that have led me to enter this respectful dissent from the conclusion announced by them.